      Case: 4:21-cv-00002-GHD-JMV Doc #: 14 Filed: 06/08/21 1 of 2 PageID #: 63




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    GREENVILLE DIVISION

PATRICK LEWIS HUBBARD                                                                                   PLAINTIFF

V.                                                        CIVIL ACTION NO. 4:21-CV-00002-GHD-JMV

SHERIFF ROLANDO FAIR, et al.                                                                        DEFENDANTS

                                         ORDER TO SHOW CAUSE

         Plaintiff Patrick Lewis Hubbard, proceeding pro se, filed the instant civil rights action on

January 8, 2021, while he was incarcerated at the Grenada County Jail. Doc. # 1. The

undersigned subsequently scheduled a hearing as set forth in Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985), to determine whether any of Plaintiff’s claims filed under 42 U.S.C. § 1983 have

sufficient merit to proceed.

         The undersigned convened the Spears hearing, via videoconference, as scheduled on June

8, 2021, at 9:30 a.m. in Courtroom 2 at the Federal Building located in Greenville, Mississippi.

See Doc. # 8. Plaintiff’s name was called three times in the courtroom and outside the

courtroom in Greenville, but he was not present. 1 The court additionally telephoned the Grenada

County Jail, Plaintiff’s last known address, but Plaintiff had been released on bond and,

consequently, was not there. 2

         A few minutes later, the undersigned became aware that Plaintiff had contacted the

clerk’s office in Oxford, Mississippi, and connected him to the hearing via telephone. Once the

undersigned began asking Plaintiff questions regarding his claims, Plaintiff ended the call. The

undersigned attempted to get Plaintiff back on the line, using the number he called on, but


1
  The undersigned additionally confirmed that Plaintiff was not present at the federal courthouse in Oxford,
Mississippi.
2
  The undersigned notes that it is Plaintiff’s responsibility to keep the Court apprised of his current address. See Doc.
# 8.
     Case: 4:21-cv-00002-GHD-JMV Doc #: 14 Filed: 06/08/21 2 of 2 PageID #: 64




Plaintiff did not pick up, nor was it possible to leave a voicemail. In short, Plaintiff failed to

appear before the undersigned so that his claims could be properly assessed.

       Accordingly, Plaintiff is hereby directed to show cause within twenty-one (21) days from

the date of this order why he failed to appear for the hearing as directed. Plaintiff’s failure to do

so may result in his claims being dismissed for failure to prosecute and obey an order of the

Court as provided by Rule 41(b) of the Federal Rules of Civil Procedure.

       Respectfully submitted, this, the 8th day of June, 2021.


                                               /s/ Jane M. Virden        ____
                                               UNITED STATES MAGISTRATE JUDGE




                                                   2
